Citation Nr: 1326846	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  11-00 447	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an increased rating greater than 20 percent for degenerative arthritis of the left shoulder.

3.  Entitlement to an increased rating greater than 10 percent for degenerative changes of the great toe of the left foot.

4.  Entitlement to an increased rating greater than 10 percent for arthritis of the left distal middle phalanx small finger.

5.  Entitlement to an increased rating greater than 10 percent for degenerative arthritis of the left knee.  

6.  Entitlement to an increased rating greater than 10 percent for degenerative arthritis of the right knee.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

8.  Entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound.  

9.  Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 for a period of convalescence following brain tumor surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to January 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.
In a May 2010 rating decision, VA determined that the Veteran was incompetent for purposes of managing VA payments.  See 38 C.F.R. § 3.353(a) (2012).  Under VA regulations, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  Id.  VA appointed the Veteran's spouse as his fiduciary.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

On August 20, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that the appeal was being withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  In the present case, in August 2013, the Veteran's representative withdrew the appeal, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
JESSICA J. WILLS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


